NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                               Submitted February 17, 2010*
                                Decided February 17, 2010

                                          Before

                            FRANK H. EASTERBROOK, Chief Judge

                            DIANE P. WOOD, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 09-2936

UNITED STATES OF AMERICA,                       Appeal from the United States District
    Plaintiff-Appellee,                         Court for the Northern District of Illinois,
                                                Eastern Division.
       v.
                                                No. 95 CR 508 - 6
JOHNNY JACKSON,
    Defendant-Appellant.                        Harry D. Leinenweber,
                                                Judge.

                                        ORDER

       Johnny Jackson, a high-level member of the Gangster Disciples, was convicted of
drug crimes in 2000 and sentenced to a total of 100 years in prison. In this appeal he
challenges the denial of his motion under 18 U.S.C. § 3582(c)(2) for a reduced sentence




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2).
No. 09-2936                                                                              Page 2

based on a retroactive amendment that lowered the base offense level for most crimes
involving crack cocaine.

        In Jackson’s presentence investigation report, the probation officer estimated that the
Gangster Disciples had been selling approximately 4.5 kilograms of crack a day. The
probation officer added that Jackson’s high-ranking position made him accountable for the
distribution of “at least” 1.5 kilograms of crack cocaine. At the time, this was enough to
trigger the highest base offense level of 38. U.S.S.G. § 2D1.1(c)(2) (2000). The district court
adopted the factual findings in the presentence report and calculated a guidelines range of
life imprisonment.

        After the Sentencing Commission amended § 2D1.1 in 2007 to lower the offense
levels for most crimes involving crack, the base offense level for 1.5 kilograms of crack
dropped from 38 to 36. Compare U.S.S.G. § 2D1.1(c)(2) (2000) with id. § 2D1.1(c)(2) (2008).
But the base offense level for offenses involving 4.5 kilograms of crack stayed at 38.

        In evaluating Jackson’s motion to reduce his sentence, the district court noted that
the presentence report “outlined a wide-ranging drug conspiracy involving much more
than 4.5 kilograms of crack cocaine,” and that Jackson had been accountable for the scope of
the operation. Accordingly, because Jackson still was responsible for at least 4.5 kilograms
of crack, the district court concluded that the amendment did not change Jackson’s offense
level or lower his guidelines range, and so a reduction in sentence was not authorized. See
18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a).

        Jackson argues that the district court could not hold him responsible for 4.5
kilograms of crack after saying at sentencing only that the quantity was at least 1.5
kilograms. But the district court was not precluded from subsequently finding that his
offense involved 4.5 kilograms of crack. We rejected this same contention in United States v.
Woods, 581 F.3d 531 (7th Cir. 2009), and concluded that “a finding that the defendants were
responsible for at least 4.5 kilograms is not inconsistent with the conclusion of the original
sentencing court that the defendants were responsible for amounts in excess of 1.5
kilograms.” Id. at 539. A district court can make new findings when addressing a motion to
reduce a sentence when there is ample evidence on the record to support the new finding
and that finding does not conflict with the district court’s previous conclusion. Id. at 538-39.
That is exactly what happened here.

                                                                                   AFFIRMED.